Citation Nr: 0400499	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-01 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative changes.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from February 1970 to October 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).

In June 2003, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.  

An appeal had additionally been perfected as to the issues of 
entitlement to service connection for folliculitis to include 
as a result of exposure to herbicide agents; entitlement to 
service connection for hearing loss of the right ear; 
entitlement to a compensable rating for pilonidal cystectomy 
scar; entitlement to a compensable rating for residuals of a 
hemorrhoidectomy; entitlement to a compensable rating for 
hearing loss of the left ear; and entitlement to a rating in 
excess of 10 percent for tinnitus.  However, at the Board 
hearing in June 2003, the veteran indicated he was 
withdrawing his appeal as to these issues and the only issues 
on appeal are as indicated on the title page.

The issues, as noted on the title page, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.




REMAND

The evidence is inadequate to fully evaluate the veteran at 
this time.  In this respect, the veteran is claiming that he 
is unemployable due to his service connected disabilities.  
There is an April 2001 Social Security Administration (SSA) 
decision granting disability benefits to the veteran, which 
shows the veteran is unemployable due to pain upper 
extremities, arthritis, and dysthymia, and a May 1999 medical 
report shows the veteran is unemployable due to shoulders and 
back.  The veteran's treating provider notes the veteran is 
disabled.  However, upon review of the most recent rating 
code sheet for the veteran in February 2003, it is unclear 
whether the veteran is service connection for arthritis of 
the back, as the veteran is service connected under 
Diagnostic Codes 5010-5295 for lumbosacral strain with 
marginal osteophytes and disc space narrowing; however, 
service connection is not in effect for degenerative disc 
disease with disc space narrowing, lumbar spine, under 
Diagnostic Code 5293, nor is service connection in effect for 
generalized arthritis.  

Further, while the veteran is service connected for 
tendinitis of the left elbow and right elbow; service 
connection is not in effect for paralysis of the right side 
of neck and back, and the right arm, 
tendinitis/arthritis/bursitis of the right shoulder and of 
the left shoulder, a cervical spine disability, or an upper 
back disability.  Therefore, more information is needed as to 
the specific disabilities for which the veteran is considered 
unemployable, including obtaining the SSA records upon which 
the decision granting disability benefits was based.  

As part of this, the veteran reports current treatment at a 
VA Medical Center and by a private provider.  These treatment 
records should be obtained to fully evaluate the veteran's 
claim.

Additionally, as to the evaluation to be assigned for the 
service connected lumbar spine disability, during the course 
of this appeal, the rating criteria for intervertebral disc 
syndrome changed.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  The change was effective September 23, 2002.  
Additionally during the course of this appeal, the portion of 
the Schedule for Rating Disabilities - Musculoskeletal System 
(38 C.F.R. § 4.71a) that involves disabilities of the spine 
was changed.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
The change was effective September 26, 2003 and provides new 
criteria for rating disorders of the spine.  Additionally the 
sections for consideration have been renumbered from 
diagnostic codes 5235-5243.  These criteria should be 
considered by the RO prior to any Board decision.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Therefore, in 
light of the changes to the rating criteria for rating the 
spine, a new examination to fully evaluate the service 
connected lumbar spine disability under the old and new 
regulations should be provided.  Consideration of orthopedic 
and neurologic findings is required.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, 
Disabled American Veterans, supra, the 
U.S. Code provisions, and any other 
applicable legal precedents.

2.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the April 2001 decision that 
awarded disability benefits to the 
veteran was based.  All records must be 
associated with the claims folder.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since 1999.  
Thereafter, the RO should obtain copies 
of all records that have not already been 
obtained, including any VA treatment 
records.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.

4.  The veteran should be scheduled for 
appropriate VA examination(s) to 
determine the current severity of his 
service connected lumbar spine 
disability.  Pertinent orthopedic and 
neurologic findings should be recorded.  
The manifestations of the service 
connected disorder should be set forth by 
the examiner(s) and distinguished from 
any non-service connected pathology 
precedent.  The claims file should be 
made available and reviewed by the 
examiner(s) in connection with the 
examination(s).  The examiner(s) should 
be furnished with a copy of the new and 
old rating criteria, including the 
interim criteria for rating 
intervertebral disc syndrome.  All 
indicated special tests and studies 
should be accomplished and included with 
the examination report(s).  The 
examination report(s) must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under the 
rating criteria (as currently constituted 
and as in effect prior to the recent 
changes).  Functional impairment should 
be described as should the affect of the 
service connected back disability on 
employability.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for diseases and injuries of the 
spine).  This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




